 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JAYAKRISHNAN K NAIR, et al.,                      CASE NO. C19-1296 MJP

11                                 Plaintiffs,                ORDER OF DISMISSAL: LACK OF
                                                              SUBJECT MATTER
12                  v.                                        JURISDICTION

13          CHANNA COPELAND, et al.,

14                                 Defendants.

15

16          [F]ederal courts have an independent obligation to ensure that they do not
            exceed the scope of their jurisdiction, and therefore they must raise and
17          decide jurisdictional questions that the parties either overlook or elect not
            to press.
18

19   Henderson v. Shinseki, 562 U.S. 428, 434 (2011).

20          This matter was originally filed on August 16, 2019. Since its inception, the Court has

21   had misgivings about whether jurisdiction existed, but awaited the service of Defendants and

22   their appearance in the matter in hopes that the issue would be raised and addressed by briefing

23   on both sides. While not all Defendants have been served, a sufficient number of parties have

24   made their appearance without the filing of a motion to dismiss or otherwise address the


     ORDER OF DISMISSAL: LACK OF SUBJECT MATTER JURISDICTION - 1
 1   jurisdictional flaws of this litigation, and the Court feels that further delay would only do a

 2   disservice to all concerned.

 3          Having reviewed the record thoroughly, including all pleadings, declarations, and

 4   exhibits which have been filed up to this date, the Court rules sua sponte as follows:

 5          IT IS ORDERED that this matter is DISMISSED with prejudice for lack of subject

 6   matter jurisdiction.

 7                                               Background

 8          This litigation commenced with the filing of a motion for leave to proceed in forma

 9   pauperis, accompanied by a complaint and ex parte application for temporary restraining order.

10   Dkt. No. 1. The IFP motion was denied (Dkt. No. 3), and a filing fee was paid. The application

11   for an ex parte TRO was also denied and Plaintiffs were ordered to serve Defendants then meet

12   and confer on a briefing schedule for their request for injunctive relief. Dkt. No. 5.

13          Plaintiffs responded by filing a “Petition to Terminate Guardianship.” Dkt. No. 8.

14   Plaintiffs also filed a second ex parte application for a TRO (Dkt. No. 11), which was denied

15   with the same admonition as before. Dkt. No. 16. Following the filing by Plaintiffs of a Motion

16   for Sanctions (Dkt. No. 22), the Court ordered a moratorium on further motions practice until the

17   jurisdictional issue could be addressed. Dkt. No. 23.

18          A brief summary of the allegations of Plaintiffs’ complaint is in order:

19          Plaintiffs are the children of Omana Thankamma, and the complaint asserts that the

20   whole family are citizens of India – Plaintiffs reside both in the United States and in India;

21   Omana, a resident of India, became disabled in 2014 while visiting in the U.S. In 2016, after

22   suffering a stroke, she came under the full-time care of her son, Plaintiff Jayakrishnan. In 2018,

23   following an investigation triggered by a suspected abuse report from a neighbor, Defendant

24


     ORDER OF DISMISSAL: LACK OF SUBJECT MATTER JURISDICTION - 2
 1   Department of Social and Health Services (“DSHS”) removed Omana from the home and

 2   initiated guardianship proceedings. The proceedings resulted in a guardian (Defendant Channa

 3   Copeland) being appointed for Omana 1, and a Vulnerable Adult Protection Order (VAPO) being

 4   entered against Plaintiff Jayakrishnan which, while it did not exclude him from visitation,

 5   forbade him to remove his mother from any facility.

 6              The complaint is a lengthy, 143-page document containing a highly detailed factual

 7   background with allegations of abuse, neglect, harassment, retaliation and malfeasance on the

 8   part of Defendants, culminating in 50 separate causes of action ranging from battery to racial

 9   discrimination to international treaty violations. The Court will not go into any of those details

10   since they ultimately are irrelevant to the issue of whether jurisdiction exists in federal court to

11   adjudicate Plaintiffs’ complaints, a foundational question which must be answered in the

12   negative.

13                                                           Discussion

14              The allegations of this lawsuit fall squarely within the Rooker-Feldman doctrine.

15              The Rooker-Feldman doctrine states that federal courts, other than the
                Supreme Court, do not have jurisdiction to review decisions of state courts
16              in civil cases. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
                U.S. 280, 283-84, 125 S. Ct. 1517, 161 L. Ed. 2d 454 (2005); Hemmer v.
17              Ind. State Bd. of Animal Health, 532 F.3d 610, 613 (7th Cir. 2008); Holt v.
                Lake County Bd. of Comm'rs, 408 F.3d 335, 336 (7th Cir. 2005). The
18              doctrine deprives federal courts of subject matter jurisdiction where a
                party, dissatisfied with a result in state court, sues in federal court seeking
19              to set aside the state-court judgment and requesting a remedy for an injury
                caused by that judgment. See Exxon Mobil Corp., 544 U.S. at 284; Beth-El
20              All Nations Church v. City of Chicago, 486 F.3d 286, 292 (7th Cir. 2007).
                If the injury the plaintiff complains of resulted from, or is inextricably
21              intertwined with, a state-court judgment, then lower federal courts cannot
                hear the claim. Taylor v. Fed. Nat'l Mortgage Ass'n, 374 F.3d 529, 532-33
22              (7th Cir. 2004). Rooker-Feldman is inapplicable, however, when the
                alleged injury is distinct from the judgment.
23
     1
         A review of the guardianship decree indicates that it was entered into by stipulation of all parties.
24


     ORDER OF DISMISSAL: LACK OF SUBJECT MATTER JURISDICTION - 3
 1   Johnson v. Orr, 551 F.3d 564, 567-68 (7th Cir. 2008).

 2           The Johnson case is particularly applicable to the matter before the Court as the

 3   Plaintiff/Appellant in that case (1) also agreed to the imposition of the state court order which he

 4   later attempted to rescind in federal court and (2) also characterized the post-judgment conduct

 5   of which he complained as violations of his federal constitutional rights. The Seventh Circuit

 6   addressed both of those aspects of his complaint:

 7           It is of no consequence that Mr. Johnson's complaint does not challenge
             specifically the agreed order. Nor is it relevant that he has characterized
 8           his grievance as a civil rights claim. To determine whether Rooker-
             Feldman bars a claim, we look beyond the four corners of the complaint to
 9           discern the actual injury claimed by the plaintiff. Remer v. Burlington
             Area Sch. Dist., 205 F.3d 990, 997 (7th Cir. 2000) (looking to the
10           substance of the plaintiff's claim to determine whether Rooker-Feldman
             applies). "[A] litigant may not attempt to circumvent the effect of Rooker-
11           Feldman and seek a reversal of a state court judgment simply by casting
             the complaint in the form of a civil rights action." Holt, 408 F.3d at 336
12           (internal quotation marks and citation omitted). Mr. Johnson's injury--the
             County's refusal to issue him a tax deed--was caused by the agreed order.
13           He cannot avoid the Rooker-Feldman bar by alleging that he suffered this
             injury as a result of violations of his constitutional rights.
14
     Id. at 568 (emphasis in original).
15
             Plaintiffs are in exactly the same posture. Everything of which they complain and which
16
     they are asking the federal court to redress springs from the imposition of the agreed-upon decree
17
     of guardianship and the accompanying VAPO. They, too, assert their injuries as violations of
18
     their constitutional rights and federal treaties (as well as various state statutes that are clearly the
19
     domain of the state courts).
20
             Plaintiff Jayakrishnan argues that “Plaintiffs are NOT herein appealing any decision by
21
     the State Court” (Dkt. No. 19, Reply at 12), but all the alleged violations and injuries are the
22
     result of Omana’s status under the guardianship decree and the restrictions placed on him by the
23
     VAPO – unquestionably the result of state court orders. Plaintiffs further assert that “[t]he
24


     ORDER OF DISMISSAL: LACK OF SUBJECT MATTER JURISDICTION - 4
 1   present petition to terminate the guardianship is a brand new action pursuant to RCW

 2   11.88.140(3)” (id.), apparently missing the irony of invoking a state statute to justify their

 3   presence in federal court (not to mention that any attempt to terminate a state court order falls

 4   squarely within the Rooker-Feldman doctrine). The remainder of their briefing alleges

 5   jurisdiction based on other state statutes and does nothing to advance their cause.

 6          In seeking relief from the consequences of the decisions of the state court, Plaintiffs have

 7   placed themselves outside the jurisdiction of the federal courts. It is immaterial that they have

 8   alleged a variety of constitutional violations and other federal law infringements; this court has

 9   no subject matter jurisdiction where the injury Plaintiffs seek to redress derives from the actions

10   of the state court. The remedy for the wrongs alleged by Plaintiffs is in state court, not in the

11   Western District of Washington.

12          On its own motion, this Court orders the matter DISMISSED with prejudice for lack of

13   subject matter jurisdiction.

14

15          The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

16          Dated September 24, 2019.

17

18
                                            A
                                            Marsha J. Pechman
                                            United States Senior District Judge
19

20

21

22

23

24


     ORDER OF DISMISSAL: LACK OF SUBJECT MATTER JURISDICTION - 5
